UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6790



JOSEPH LEON HODGES,

                                             Plaintiff - Appellant,

         versus


C. D. HILL, Sergeant,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-1781-AM)


Submitted:   November 18, 1997           Decided:   December 3, 1997


Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Leon Hodges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint. The district court assessed a

filing fee in accordance with 28 U.S.C.A. § 1915(b)(1) (West 1994

& Supp. 1997), and dismissed the case without prejudice when Ap-

pellant failed to comply with the fee order. Finding no abuse of
discretion, we affirm the district court's order. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2